COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO.  2-06-266-CV
 
 
KEVIN L. MCCARROLL                                                          APPELLANT
 
                                                   V.
 
THOMAS CALLAHAN, ET AL.                                                 APPELLEES
 
                                              ------------
 
             FROM
THE 30TH DISTRICT COURT OF WICHITA COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------




Appellant Kevin L. McCarroll,
pro se, attempts to appeal from the trial court=s orders denying his Motion for Appointment of Attorney and Motion for
Funds for Expert Witness.  On August 4,
2006, this court notified Appellant that it was concerned that it lacked
jurisdiction over the appeal because the orders did not dispose of all parties
and issues in the case and did not appear to be appealable interlocutory orders
and
informed him that unless he or any party desiring to continue the appeal filed
with the court a response showing grounds for continuing the appeal, the appeal
would be dismissed for want of jurisdiction. 
See Tex. R. App. P.
42.3(a). 
Appellant filed a response, but the response does not state sufficient
grounds for continuing the appeal.  We
therefore dismiss this appeal for want of jurisdiction.  See id.; Tex. R. App. P. 43.2(f).
PER CURIAM
 
PANEL D:   GARDNER, WALKER, and MCCOY, JJ.
 
DELIVERED:
August 24, 2006




[1]See Tex. R. App. P. 47.4.